MEMORANDUM OF DECISION.
Ernest P. Lavoie appeals from a judgment of the Superior Court, Androscoggin County, in favor of Muguette A. Robert, the owner of certain commercial real estate leased to Lavoie. The court ruled on the pleadings that Lavoie cannot complain in Counts I and II of a failure to make repairs on the premises in the absence of any such obligation in the lease and that Counts III and IV each failed to state a claim upon which relief can be granted because the statutory rights asserted therein are limited to tenants of residential property. We conclude that the action of the Superior Court was correct.
The entry is:
Judgment affirmed.
All concurring.